 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VERA KOVALENKO,                                   No. 2:18-CV-1038-DMC
12                      Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pending before the court is plaintiff’s motion for an extension of time to file a reply brief

21   (ECF No. 19). Good cause appearing therefor, plaintiff’s motion is granted. Plaintiff may

22   file a reply brief on or before April 26, 2019.

23                 IT IS SO ORDERED.

24

25   Dated: April 19, 2019
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
